Bloodworth, J.
The evidence in this ease is consistent with the innocence of the accused, and that portion of it which connects him with the alleged crime is circumstantial and does not exclude every reasonable hypothesis save that of his guilt; and the judge who presided in the case erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, G. J., cmd Luke, J., concur.

E. A. Wilkinson, for plaintiff in error.
B. T. Oastellow, solicitor-general, R. R. Arnold, E. 0. Sill, contra.